*823— Declaratory judgment in favor of plaintiff unanimously affirmed, with costs to plaintiff-respondent. In the absence of any showing by the State Liquor Authority that there was any significant relationship between the one-time key charge and the public convenience and advantage or that such charge was violative of any temperance purpose of the regulatory statute, plaintiff was entitled to the declaration sought. Of course, the declaration does not mean that in any case any one-time charge, under any circumstances, or at any place, would not be a ground for revocation, suspension or denial of a license. The point is that in order to sustain its view the Authority must show a relationship as above indicated and it does not suffice merely to develop some abstract problem in definition with respect to what is a restaurant open to the public. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ. [40 Misc 2d 449.]